39 So. 3d 338 (2010)
Stephen J. BRACE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-1216.
District Court of Appeal of Florida, First District.
May 14, 2010.
Nancy A. Daniels, Public Defender, and Joel Arnold, Assistant Public Defender, Tallahassee; Stephen J. Brace, pro se, Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
DISMISSED. See Perrette v. State, 960 So. 2d 888 (Fla. 4th DCA 2007) (holding that the filing of a timely pro se motion to withdraw plea alleging conflict with counsel suspended rendition of judgment and sentence, thus rendering appeal premature). Cf. Clemons v. State, 3 So. 3d 364, 365-66 (Fla. 2d DCA 2009) ("A timely motion to withdraw plea delays rendition of a defendant's judgment and sentence until the trial court files a signed, written order disposing of the motion."). The appellant's pro se "Motion to Withdraw Supplemental II" is hereby denied as moot.
HAWKES, C.J., VAN NORTWICK, and MARSTILLER, JJ., concur.